PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/136,700
Filing Date: 22 Apr 2016
Appellant(s): Biomet Manufacturing, LLC



__________________
Gregory M. Stark
SCHWEGMAN LUNDBERG & WOESSNER, P.A. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive. 

The first argument is made to the definition of “calcar”, and specifically, how this definition impacts the interpretation of claims 1, 6 and 13 (see Brief pages 7-9). The Examiner agrees that one of ordinary skill in the art would understand that the calcar region references an inferomedial cortical area “where the humeral head extends to the surgical neck of the humerus” (see the last paragraph of page 7 through the first paragraph of page 8 of the Brief). Appellant provides a depiction of this area in figures 1A and 1B, and generally refers to this area with an arrow from reference 114 (see Brief page 8). There is no other guidance or written description regarding any other information used to define this area in the Specification of the invention. However, element 114 appears to only refer to a specific calcar point rather than a clear illustration of the boundaries of the calcar region. As best understood, the calcar region occupies a three-dimensional area where the humeral head extends to the surgical neck of the humerus. Below is an image of the referenced anatomical features of the humeral head:

    PNG
    media_image2.png
    473
    595
    media_image2.png
    Greyscale

Below are images of the calcar region that best fit the agreed upon written definition of calcar region:

    PNG
    media_image3.png
    870
    1043
    media_image3.png
    Greyscale

These provided images clearly depict that the calcar region is widely regarded as the inferomedial cortical area (e.g. situated below and in the middle of) where the humeral head extends to the surgical neck of the humerus. Appellant appears to take the stance that only the location pointed to by the two-dimensional reference arrow 114 wholly and clearly encompasses the calcar region/area. The Examiner respectfully disagrees, as arrow 114 does not clearly convey the complete three-dimensional area that defines the calcar region. This understanding of the complete three-dimensional region/area of bone that encompasses the calcar region is critical when interpreting the limitation “calcar through bore”. This understanding is also critical in order to properly ascertain what included area is embodied by the region targeted by the “a calcar screw trajectory” as presented in claims 1, 6 and 13. 
Furthermore, “target” is defined as “a mark or point at which someone fires or aims, especially a round or rectangular board marked with concentric circles used in archery or shooting; an objective or result toward which efforts are directed” (define target - Search (bing.com). Appellant appears to be using a narrower interpretation of “target”, than is conveyed by the standard definition of this term, in contesting the interpretation used by the Office. It is noted that Appellant does not appear to provide a special definition for “target”.  In fact, Appellant appears to apply a broader usage of “target” (see paragraph 65 below) when describing what comprises “target” in the invention:

    PNG
    media_image4.png
    144
    857
    media_image4.png
    Greyscale

Moreover, careful consideration of figure 1D (below) in the invention shows two calcar screws following two different trajectories but both screws being located within what Appellant is calling the calcar region.

    PNG
    media_image5.png
    601
    735
    media_image5.png
    Greyscale

Appellant states that element 114 refers to the calcar region (see Brief page 8). However, based on the specific point that arrow 114 is directed to and based on the location of calcar screws 144 and 146, and their respective trajectories, it is clear that what Appellant is calling the calcar region (in paragraph 65 above and in figure 1D above) is a much larger area than that being portrayed in Appellant’s arguments. In fact, it appears that this region must at least include the portions of bone adjacent to (including three-dimensional portions to the sides of, above, below and between each of 144 and 146) as both 144 and 146 are said target calcar bone and they do not occupy the same footprints. It is clear from paragraph 65 above that “target” is not limited to efforts directed towards a single, more localized point but rather towards any of several areas in a broader region surrounding and near 144 and 146. There are several “target” trajectories shown in figure 1D above that allow a screw to be directed toward this larger calcar region. Therefore, Appellant’s own depiction of “a calcar through hole formed in the nail body and defining a calcar screw trajectory configured to target a calcar region of the patient” (as demonstrated by figure 1D above) appears to be broader than that depicted in Appellant’s arguments. If Appellant wishes to define “calcar region” so narrowly (i.e. as being comparable only to the area defined by just the tip of the arrow of 114) when considering the interpretation provided by the Office, Appellant must apply the same narrow definition to their own invention. If this is the case, it is clear that Appellant’s invention does not meet the claimed language as their definition of “calcar region” and “target” is not consistent with their usage of these terms as shown in figure 1D.
	Both Huebner and Kim clearly teach humeral nails with through holes that define screw trajectories configured to (i.e. capable of being aimed/directed toward) a calcar region, specifically an inferomedial cortical region that is situated below and in the middle of where the humeral head extends to the surgical neck of the humerus. In this case, simply even targeting the humeral head (as opposed to the humeral shaft) could meet the definition of “configured to target a calcar region of the patient”. However, as shown in the images below, the trajectories demonstrated by each of Huebner and Kim are very distinctly targeted/aimed/directed toward a narrower region comprising the calcar region:

    PNG
    media_image6.png
    883
    1490
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    872
    1496
    media_image7.png
    Greyscale

Appellant further argues whether Huebner and Kim (separately) teach the limitation of “a calcar through hole formed in the nail body and defining a calcar screw trajectory configured to target a calcar region of the patient” as recited by claims 1 and 6, and “a calcar through hole formed in the nail body and defining at least two different calcar screw trajectories configured to target a calcar region of the patient”, as recited in claim 13, respectively (see Brief pages 9-10). Appellant submits that “a person of ordinary skill would understand the claim recitations of “a calcar through bore” to describe a structure within a humeral nail” (see Brief page 9 paragraph 1). Please note that there is no specific structure of the through bore itself that is being challenged (i.e. size, locking features etc.). It appears that Appellant is attempting to state that because the through holes and screws used in the interpretations of Huebner and Kim, respectively, are not labelled as calcar through holes and calcar screws, they cannot be interpreted as defining a calcar screw trajectory configured to target a calcar region of the patient. This argument is not persuasive because both Huebner and Kim teach a respective (calcar) through bore located on the proximal portion of a respective humeral (intramedullary) nail, in order to accommodate targeting of proximal humeral head anatomy to accommodate compression of a particular fracture. Referring to the images presented above illustrating the side by side comparisons of Huebner and Kim with the image showing a three-dimensional depicting of the calcar region, it is clear that although not labelled as such, the through bores of Huebner and Kim each define a calcar screw trajectory configured to target a calcar region of the patient.
The Office Action (mailed on 10/15/2021) makes clear reference to Huebner being relied upon to teach “a calcar through bore” defining “a calcar screw trajectory configured to target a calcar region of the patient” (see page 3 of this Office Action for the interpretation of claim 1 and page 14 of this Office Action for the interpretation of claim 6). The through hole of Huebner does not require the specific label “calcar through hole” to define “a calcar screw trajectory “configured to target a calcar region of the patient”. The Office action clearly stated that, while Huebner did not make specific reference to the calcar region, it was reasonable to interpret that the through hole and defined screw trajectory of Huebner was capable of performing the recited function (of being “configured to target a calcar region of the patient”). The illustrated location of the through hole and associated screw trajectory of Huebner along with the definition of “calcar region” provide support for this interpretation. Please see the images below:

    PNG
    media_image6.png
    883
    1490
    media_image6.png
    Greyscale

As is shown in the images presented above, the interpreted through hole and screw of Huebner clearly teach a calcar screw trajectory that defines and targets the inferomedial cortical area (e.g. situated below and in the middle of) where the humeral head extends to the surgical neck of the humerus. Therefore, Huebner teaches a calcar through hole that defines a calcar screw trajectory configured to target a calcar region of the patient.
The Office Action (mailed on 10/15/2021) also makes clear reference to Kim being relied upon to teach “a calcar through bore” defining “a calcar screw trajectory configured to target a calcar region of the patient” (see pages 24-25 of this Office Action for the interpretation of claim 13). Note that the combination of Kim with Howling was relied upon to teach a variable through hole opening that would allow for multiple medial-lateral trajectories through a single opening. This limitation is not being argued at this time. The through hole of Kim does not require the specific label “calcar through hole” to define “a calcar screw trajectory “configured to target a calcar region of the patient”. The Office action clearly stated that, while Kim did not make specific reference to the calcar region, it was reasonable to interpret that the interpreted through hole, screw and defined screw trajectory of Kim was capable of performing the recited function (of being “configured to target a calcar region of the patient”). The illustrated location of the through hole and screw trajectory of Kim along with the definition of “calcar region” provide support for this interpretation. Please see the images below:


    PNG
    media_image7.png
    872
    1496
    media_image7.png
    Greyscale

As is shown in the images presented above, the interpreted through hole of Kim clearly teaches a screw trajectory that defines and targets the inferomedial cortical area (e.g. situated below and in the middle of) where the humeral head extends to the surgical neck of the humerus. Therefore, Kim teaches a calcar through bore that defines a calcar screw trajectory configured to target a calcar region of the patient.
It is also noted that claims 1, 6 and 13 are drawn to apparatus and not a method(s) of using an apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. As presented above, Huebner and Kim recite structure (e.g. respective through holes) that will perform this intended use/function. The images of Huebner and Kim presented above, along with the three-dimensional image defining what encompasses the inferomedial cortical area (also presented above), provide clear support that the relied upon through bores of Huebner and Kim target (e.g. are capable of being aimed/directed toward) a calcar region of the patient. 
Appellant next presents secondary arguments that the Office uses improper hindsight reasoning to combine any of Huebner, Boileau, Eckholm, Howling, Kim and/or Hover (see Brief pages 10-12). Appellant argues that because none of the applied art specifically mentions the calcar region of the humeral head, there would be no reason to target this calcar region or provide a specific trajectory (e.g. anterior to posterior, lateral to medial and distal to proximal) to this region. Appellant alleges that the result of such combination would result in an intermedullary nail with a plurality of through bores that can be positioned at a variety of locations (see Brief pages 10-12). Please note that the specific combination of Howling with either Huebner or with Kim will be addressed as the other prior art listed above was used to teach features which are not being specifically challenged.
In response to Appellant’s argument that the Office’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is, in a sense, necessarily a reconstruction based upon hindsight reasoning, but, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, both Huebner and Kim are each relied upon for teaching a calcar through bore defining a calcar screw trajectory configured to target a calcar region of the patient, as has been established above. Each of Huebner and Kim further teach an inclined through hole defining a screw trajectory that is configured to target a calcar region of the patient as shown in the images below:

    PNG
    media_image6.png
    883
    1490
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    872
    1496
    media_image7.png
    Greyscale

As demonstrated in the images above, both Huebner and Kim teach a through hole with anterior to posterior (e.g. front to back) and distal to proximal (e.g. lower to upper relative position) screw directions/trajectories. The modification of each of Huebner and Kim with Howling, results in a single through bore that will allow further placement of a screw through a variety of inclined axes/trajectories, specifically, in medial to lateral (side to side) directions/trajectories. See figures 6a-8 below of Howling:


    PNG
    media_image8.png
    220
    353
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    502
    532
    media_image9.png
    Greyscale

The combination of Howling with Huebner and Kim, respectively, will result in adjustability of the screw placement and allow targeting of any desired or pertinent anatomical target of the humeral head (including the calcar region), to permit the appropriate fixation/stabilization of the shoulder joint. For this reason, Appellant’s argument, regarding hindsight is not persuasive.
Appellant next presents arguments regarding the combination of prior art being improper due to lack of motivation and teaching away from the claimed invention (see Brief pages 13-15). Appellant does not provide further specific evidence to support this argument. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Huebner and Kim are each relied upon for teaching a calcar through bore defining a calcar screw trajectory configured to target a calcar region of the patient, as had been established above. Each of Huebner and Kim further teach an inclined through hole defining a screw trajectory that is configured to target a calcar region of the patient. As presented above, both Huebner and Kim teach a through hole with anterior to posterior (e.g. front to back) and distal to proximal (e.g. lower to upper) screw directions/trajectories. The modification of each of Huebner and Kim with Howling results in a single through bore that will allow further placement of a screw through a variety of inclined axes, specifically, in medial to lateral (side to side) directions/trajectories (see figures 6a-8 above of Howling). The combination of Howling with Huebner and Kim, respectively, will result in adjustability of the screw and allow targeting of any desired anatomical target of the humeral head, to permit the appropriate fixation/stabilization of the shoulder joint. Note that Boileau, Eckholm, and Hover are used to teach features which are not being specifically challenged. One of ordinary skill in the art would recognize that each of these references are drawn to analogous art used to solve the same problem of treating fractured humeral bone using a humeral nail and bone screws. 
Appellant presents further arguments to “a calcar through bore” and “defining a screw trajectory to target the calcar region” (see Brief pages 15-16). Rebuttal to these arguments have been presented above. In summary, the images provided below clearly depict that the calcar region is widely regarded as the inferomedial cortical area (e.g. situated below and in the middle of) where the humeral head extends to the surgical neck of the humerus. 

    PNG
    media_image3.png
    870
    1043
    media_image3.png
    Greyscale

Appellant appears to take the stance that only the location pointed to by the two-dimensional reference arrow 114 wholly and clearly encompasses the calcar region/area. “Target” is defined as “a mark or point at which someone fires or aims, especially a round or rectangular board marked with concentric circles used in archery or shooting; an objective or result toward which efforts are directed” (define target - Search (bing.com). Appellant appears to be using a narrower interpretation of “target” than is conveyed by the standard definition of this term, in contesting the interpretation used by the Office. It is noted that Appellant does not appear to provide a special definition for “target” and, in fact, Appellant appears to apply a broad usage of “target” (see paragraph 65 below) when describing the invention:

    PNG
    media_image4.png
    144
    857
    media_image4.png
    Greyscale

Moreover, careful consideration of figure 1D in the invention shows two calcar screws following two different trajectories but both being located within what Appellant is calling the calcar region.

    PNG
    media_image5.png
    601
    735
    media_image5.png
    Greyscale

Appellant states that element 114 refers to the calcar region (see Brief page 8). However, based on the specific point that arrow 114 is directed to and based on the location of calcar screws 144 and 146, it is clear that what Appellant is calling the calcar region (in paragraph 65 above and in figure 1D above) is a much larger area than that being portrayed in Appellant’s arguments. It is clear from paragraph 65 above that “target” is not limited to efforts directed towards a single, more localized point but rather towards any of several areas in a broader region. There are several “target” trajectories shown in figure 1D above that allow a screw to be directed toward this larger calcar region. Therefore, Appellant’s own depiction of “a calcar through hole formed in the nail body and defining a calcar screw trajectory configured to target a calcar region of the patient” (as demonstrated by figure 1D above) appears to be broader than that depicted in Appellant’s arguments. If Appellant wishes to define “calcar region” so narrowly (i.e. as being comparable only to the area defined by just the tip of the arrow of 114) when considering the interpretation provided by the Office, Appellant must apply the same narrow definition to their own invention. If this is the case, it is clear that Appellant’s invention does not meet the claimed language as their definition of “calcar region” and “target” is not consistent with their usage of these terms as shown in figure 1D above.
As presented above, both Huebner and Kim clearly teach humeral nails with through holes that define screw trajectories configured to (i.e. capable of being aimed/directed toward) a calcar region, specifically an inferomedial cortical region that is situated below and in the middle of where the humeral head extends to the surgical neck of the humerus. In this case, simply even targeting the humeral head (as opposed to the shaft) could meet the definition of “configured to target a calcar region of the patient”. However, as presented below, the trajectories demonstrated by each of Huebner and Kim are very distinctly located/aimed/directed toward a narrower calcar region:

    PNG
    media_image10.png
    603
    1115
    media_image10.png
    Greyscale

Appellant also argues that the combination of Howling with each of Huebner and Kim would not result in a through bore defining a calcar screw trajectory (see Brief page 16, paragraph 2). This is not found to be persuasive because, as rebutted previously, both Huebner and Kim are relied upon for teaching the through hole and trajectory configured to target the calcar region. Both Huebner and Kim further teach a through hole with anterior to posterior (e.g. front to back) and distal to proximal (e.g. lower to upper) screw directions/trajectories. The modification of each of Huebner and Kim with Howling, results in a single through bore that will allow further placement of a screw through a variety of inclined axes/trajectories, specifically, in medial to lateral (side to side) directions/trajectories. Howling is not relied upon for teaching targeting of the calcar region. 
Appellant further argues that the use of “calcar” imparts structure to “through hole” and “screw trajectory” (see Brief pages 16-17). This is not found to be persuasive.  Appellant argues that the use of “calcar” imparts both structural and intended use to the “through hole” and “screw trajectory” limitations because “one of ordinary skill in the art would know that a “calcar through bore” could not be positioned at the distal end of the humeral nail” and that such a position of a calcar through bore and calcar screw trajectory that targets a calcar region is “a structural limitation” (see Brief last paragraph of page 16 to first paragraph of page 17). Appellant also asserts that the Office has disregarded this claim language and its meaning to one of ordinary skill in the art (see Brief page 17, paragraph 1) and provides an image of Kim annotated by Appellant. The Office wholly disagrees with this position. As shown below, what has been interpreted as the through hole and screw trajectory for each of Huebner and Kim, is comparable to that shown in figure 1D of the invention. Please refer to the images below:

    PNG
    media_image10.png
    603
    1115
    media_image10.png
    Greyscale

	
The position of the Office is that both Huebner and Kim clearly teach that the through holes and associated trajectories are located on the proximal portion of the respective humeral nails. Moreover, these elements clearly target the calcar region. Both Huebner and Kim teach humeral nails with through holes that define screw trajectories configured to (i.e. capable of being aimed/directed toward) a calcar region, specifically an inferomedial cortical region that is situated below and in the middle of where the humeral head extends to the surgical neck of the humerus. Appellant’s own depiction of “a calcar through hole formed in the nail body and defining a calcar screw trajectory configured to target a calcar region of the patient” (as demonstrated by figure 1D above) appears to be broader than that depicted in Appellant’s arguments. Note the region encompassing the trajectories of screws 144 and 146 in contrast to the arrow tip of element 114 of the invention. If Appellant wishes to define “calcar region” so narrowly (i.e. as being defined by just the tip of the arrow of 114) then their own invention does not meet the claimed language and their definition of “calcar region” and “target” is not consistent with their usage of these terms. This is further exemplified with a comparison of what Appellant depicts as the calcar region in Kim (see Brief page 17) versus what must be encompassed by the trajectories of elements 144 and 146 in figure 1D (below) as per paragraph 65 of the invention:
	
	
    PNG
    media_image11.png
    719
    1151
    media_image11.png
    Greyscale


    PNG
    media_image3.png
    870
    1043
    media_image3.png
    Greyscale

Appellant makes the same comparison with Huebner (see Brief pages 18-20):

    PNG
    media_image12.png
    715
    1041
    media_image12.png
    Greyscale

As can be seen above, this argument is found not to be persuasive for the reasons presented above regarding Appellant’s usage of “target” and what is actually encompassed by the calcar region versus what Appellant is arguing. 
	Appellant presents another image regarding what is defined by calcar region (see Brief page 20). Again, this image is not found persuasive as it is a two-dimensional depiction of what is actually a three-dimensional region. This image also does not provide a clear boundary for what is considered the calcar region. Is it the arrowhead closest to the calcar label? Is it a diagonal region extending between the arrowheads extending from the “C” label to the calcar label? 
Appellant presents further arguments regarding the numbers of references used to reject claim 1 (see Brief pages 21-22) and states that none of the prior art applied teaches a “variable angle calcar through bore” defining a screw trajectory configured to target a calcar region of the patient as required by claims 1 and 6 (see Brief page 23-24). 
In response to Appellant’s argument that the Office has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
As rebutted previously, and throughout this response, what has been interpreted as the through hole and screw trajectory for each of Huebner and Kim, is comparable to that shown in figure 1D of the invention. Please refer to the images below:

    PNG
    media_image13.png
    602
    1110
    media_image13.png
    Greyscale

	
The position of the Office is that both Huebner and Kim clearly teach that the through holes and associated trajectories are located on the proximal portion of the respective humeral nails. Moreover, these elements clearly target the calcar region. Both Huebner and Kim clearly teach humeral nails with through holes that define screw trajectories configured to (i.e. capable of being aimed/directed toward) a calcar region, specifically an inferomedial cortical region that is situated below and in the middle of where the humeral head extends to the surgical neck of the humerus. Appellant’s own depiction of “a calcar through hole formed in the nail body and defining a calcar screw trajectory configured to target a calcar region of the patient” (as demonstrated by figure 1D above) appears to be broader than that depicted in Appellant’s arguments. Note the region encompassing the trajectories of screws 144 and 146 in contrast element 114 of the invention. If Appellant wishes to define “calcar region” so narrowly (i.e. as being defined by just the tip of the arrow of 114) then their own invention does not meet the claimed language and their definition of “calcar region” and “target” is not consistent with their usage of these terms. 
	As previously rebutted above, Howling was not introduced to provide a through bore defining a screw trajectory configured to target a calcar region of the patient. Howling was used to modify each of Huebner and Kim in order to provide a single through bore that will allow further placement of a screw through a variety of inclined axes/trajectories, specifically, in medial to lateral (side to side) directions/trajectories. The combination of Howling with Huebner and Kim, respectively, will result in adjustability of the screw placement and allow targeting of any desired or pertinent anatomical target of the humeral head, to permit the appropriate fixation/stabilization of the shoulder joint. 
	Appellant further argues that there is nothing in figure 4 of Huebner that would lead a person of ordinary skill to target the calcar region of the humeral head as none of the illustrated screw or through holes are anywhere close to the recited region of the humeral head (see Brief page 24). Again, this is not found persuasive for the reasons provided above in the rebuttal made to similar arguments regarding the definition of calcar region. Please see the image below for further support:

    PNG
    media_image6.png
    883
    1490
    media_image6.png
    Greyscale

	Appellant further states that the Office did not address the limitation “variable calcar through bore”. This is not found to be persuasive. As shown in figure 4 above, Huebner teaches a through hole defining a trajectory extending anterior to posterior (e.g. front to back) and distal to proximal (e.g. lower to upper). The modification Huebner with Howling results in a single variable through bore that will allow further placement of a screw through a variety of inclined axes, specifically, in medial to lateral (side to side) directions/trajectories (see figures 6a-8 above of Howling). The combination of Howling with Huebner will result in adjustability of the screw and allow targeting of any desired anatomical target of the humeral head, to permit the appropriate fixation/stabilization of the shoulder joint. 
	Appellant further argues that the trajectory demonstrated by Huebner does not suggest a trajectory that comes up at an angle from a position distal of the calcar region of the humeral head (see Brief page 25 paragraph 1). This is not persuasive as demonstrated by figure 4 above in Huebner. Note that this limitation is not presented so specifically and figure 4 above of Huebner shows an inclined through hole that extends from a lower end to an upper end.
	Appellant continues to present similar arguments to claim 13, further stating that there is no text in Kim that recites a calcar through bore that defines screw trajectories to target a calcar region of a patient (see Brief page 25) or specifically suggests that the illustrated screw was intended to target the calcar region, nor suggestion of a trajectory that comes up at an angle from a position distal of the calcar region of the humeral head (see Brief page 26).
	This is not found persuasive for the reasons provided above rebutting similar previous arguments regarding the definition of calcar region. Please see the image below:


    PNG
    media_image7.png
    872
    1496
    media_image7.png
    Greyscale

The position of the Office is that Kim clearly teaches that the through hole and associated trajectory is located on the proximal portion of the respective humeral nails. Moreover, these elements clearly target the calcar region. Kim clearly teaches a humeral nail with a through hole that defines a screw trajectory configured to (i.e. capable of being aimed/directed toward) a calcar region, specifically an inferomedial cortical region that is situated below and in the middle of where the humeral head extends to the surgical neck of the humerus. Appellant’s own depiction of “a calcar through hole formed in the nail body and defining a calcar screw trajectory configured to target a calcar region of the patient” (as demonstrated by figure 1D below) appears to be broader than that depicted in Appellant’s arguments. Note the region encompassing the trajectories of screws 144 and 146 in contrast element 114 of the invention. If Appellant wishes to define “calcar region” so narrowly (i.e. as being defined by just the tip of the arrow of 114) then their own invention does not meet the claimed language and their definition of “calcar region” and “target” is not consistent with their usage of these terms. 

    PNG
    media_image14.png
    566
    795
    media_image14.png
    Greyscale

Please note that figure 1 (above) of Kim teaches an inclined screw that extends angles upwardly from a distal to proximal trajectory axis.
	Appellant further argues that the combination of Howling with Kim would require two modifications and still fails to result in any comparable calcar through hole defining at least two different screw trajectories extending distal to proximal wherein each of the at least two different calcar screw trajectories is configured to target a calcar region of a patient (see Brief pages 26-27). This is not found to be persuasive for the same reasoning already provided to rebut similar arguments previously presented. The position of the Office is that Kim clearly teaches that the inclined through hole (with a trajectory from anterior to posterior and distal to proximal directions) and associated trajectory is located on the proximal portion of the respective humeral nails. Moreover, these elements clearly target the calcar region as stated above regarding the rebuttal to similar arguments previously presented. Kim also clearly teaches a humeral nail with a through hole that defines a screw trajectory configured to (i.e. capable of being aimed/directed toward) a calcar region, specifically an inferomedial cortical region that is situated below and in the middle of where the humeral head extends to the surgical neck of the humerus. Appellant’s own depiction of “a calcar through hole formed in the nail body and defining a calcar screw trajectory configured to target a calcar region of the patient” (as demonstrated by figure 1D below) appears to be broader than that depicted in Appellant’s arguments. Note the region encompassing the trajectories of screws 144 and 146 in contrast to the arrow head of element 114 of the invention. If Appellant wishes to define “calcar region” so narrowly (i.e. as being defined by just the tip of the arrow of 114) then their own invention does not meet the claimed language and their definition of “calcar region” and “target” is not consistent with their usage of these terms. Howling is introduced simply to teach modification of the through hole of Kim in order to provide a variable angle through hole. This combination results in a single variable through bore that will allow further placement of a screw through a variety of inclined axes, specifically, in medial to lateral (side to side) directions/trajectories (see figures 6a-8 above of Howling). The combination of Howling with Kim will result in adjustability of the screw and allow targeting of any desired anatomical target (including the calcar region) of the humeral head, to permit the appropriate fixation/stabilization of the shoulder joint. Note that there are two different medial-lateral trajectories possible with the screw being placed to either the right or left of the center hole of Howling (see fig. 8 below).

    PNG
    media_image8.png
    220
    353
    media_image8.png
    Greyscale

	Appellant provides arguments to claim 15 that Kim and Howling, together, do not teach wherein the resulting through hole would differ in proximal-distal and medial-lateral directions (see Brief pages 27-28). This is not found to be persuasive. As explained above, this combination of prior art results in a single variable through bore that will allow further placement of a screw through a variety of inclined axes, specifically, in two different medial to lateral (side to side) directions/trajectories (see figures 6a-8 above of Howling). Note that the two different medial-lateral trajectories are possible with the screw being placed to either the right or left of the center hole of Howling. This will create two differently located proximal-distal trajectories (relative to an axis through 60 (see Howling fig. 6a-7 and 9 below)).

    PNG
    media_image15.png
    602
    437
    media_image15.png
    Greyscale


    PNG
    media_image9.png
    502
    532
    media_image9.png
    Greyscale

	Appellant concludes with the argument that claim 18 requires a limitation (wherein the bore entrance comprises three intersecting ellipses) that is not taught by Howling. This is not found to be persuasive. Page 28, paragraph 2, of the Office Action (mailed 10/15/2021) provides support for intersecting ellipses 40, 50 and 60 (see Howling fig. 6a above). Note that this feature is similar to that presented in figures 4A-4B of the invention.
	In summary, Appellant’s arguments are not persuasive and the rejection of claims 1-20 is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Tara Carter
/TARA ROSE E CARTER/Examiner, Art Unit 3773                                                                                                                                                                                                        

Conferees:
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.